                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     March 27, 2020
                            UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

MARIA GOMEZ, ET AL.,                        §
                                            §
              Plaintiffs.                   §
                                            §
VS.                                         §     CIVIL ACTION NO. 3:18–CV–00348
                                            §
STEPHEN MASSEY,                             §
                                            §
              Defendant.                    §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       On February 26, 2020, United States Magistrate Judge Andrew M. Edison filed a

Memorandum and Recommendation (Dkt. 66) recommending that Defendants’ Opposed

Motion for Summary Judgment (Dkt. 42) be GRANTED.

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error on

the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that there

is no plain error apparent from the face of the record. Accordingly, it is hereby ORDERED

and ADJUDGED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 66) is
              APPROVED and ADOPTED in its entirety as the holding of the Court; and

       (2)    Defendants’ Opposed Motion for Summary Judgment (Dkt. 42) is
              GRANTED.

       It is so ORDERED.
SIGNED and ENTERED this 27th day of March, 2020.




                              ______________________________________
                                        JEFFREY V. BROWN
                                  UNITED STATES DISTRICT JUDGE




                                2
